Case 1:20-cv-00565-TFM-MU Document 41 Filed 08/20/21 Page 1 of 2                       PageID #: 465




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

  MARCUS O. TAITE, #180664                        )
                                                  )
          Petitioner,                             )
                                                  )
  vs.                                             )    CIV. ACT. 1:20-cv-565-TFM-MU
                                                  )
  WARDEN JIMMY THOMAS, et al.,                    )
                                                  )
          Respondents.                            )


                           MEMORANDUM OPINION AND ORDER

         On July 28, 2021, the Magistrate Judge entered a report and recommendation which

 recommends that Marcus O. Taite’s petition for writ of habeas corpus, filed pursuant to 28 U.S.C.

 § 2254, be dismissed without prejudice for lack of jurisdiction and all pending motions be denied.

 See Doc. 38. Petitioner Taite filed two documents in response to the recommendation which the

 Court construes as objections. See Docs. 39, 40. As such, the recommendation is ripe for review.

         Petitioner’s objections are generally nonsensical and seem to focus on a discussion of

 historical slavery. But, in sum, he fails to address the legal issues raised in the report and

 recommendation which rests upon Taite’s failure to apply and receive permission from the

 Eleventh Circuit to file his successive habeas petitioner which deprives this Court of jurisdiction

 to entertain it.

         Consequently, after due and proper consideration of all portions of this file deemed relevant

 to the issues raised, and a de novo determination of those portions of the Recommendation to which

 objection is made, Petitioner’s objections are OVERRULED, the Report and Recommendation

 of the Magistrate Judge (Doc. 38) is ADOPTED as the opinion of this Court. Petitioner’s habeas

 petition is DISMISSED without prejudice and all pending motions are DENIED as moot.

                                             Page 1 of 2
Case 1:20-cv-00565-TFM-MU Document 41 Filed 08/20/21 Page 2 of 2                 PageID #: 466




        Final judgment shall issue separately in accordance with this order and Federal Rule of

 Civil Procedure 58.

        DONE and ORDERED this 20th day of August, 2021.

                                            /s/Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                          Page 2 of 2
